Citation Nr: 0116888	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  98-11 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  His awards and decorations include a Purple Heart 
Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for hypertension.  

In connection with his appeal, the veteran testified before a 
hearing officer at the RO in November 1998; a transcript of 
that hearing is associated with the claims file.  

In a statement dated in April 1999, the veteran expressed 
disagreement with the March 1999 rating decision.  He 
specifically requested "reconsideration of rating decision 
(03/08/99) for increased compensation for cold weather 
residuals," including peripheral neuropathy.  The RO has not 
issued a statement of the case in response to the notice of 
disagreement, and this issue is further addressed in the 
remand portion below.  

In an October 2000 rating decision, the RO denied service 
connection for bilateral hearing loss with tinnitus, high 
blood pressure secondary to peripheral neuropathy of the 
lower extremities and ischemic heart disease secondary to 
cold exposure.  The veteran has not filed notice of 
disagreement with that decision.  

In May 2001, the veteran stated that he desired to withdraw 
his appeal as to his claims related to the lentigines and 
multiple seborrheic keratoses as a result of cold exposure, a 
scar from the removal of a squamous cell carcinoma on the 
right medial biceps, and degenerative joint disease of the 
lumbar spine, bilateral knees and hands.  Thus, those issues 
are considered withdrawn.  


FINDING OF FACT

Hypertension was not initially manifested in service or 
within the initial post service year.  


CONCLUSION OF LAW

Hypertension was not incurred during active service and may 
not be presumed to be incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for a diagnosis of 
hypertension.  The service entrance examination, dated in 
January 1943, shows that the veteran underwent blood pressure 
testing.  A systolic reading was 148 and diastolic reading 
was 78.  A January 1945 reading reflects a systolic reading 
of 130 and a diastolic reading of 80.  A record of 
hospitalization reflects a systolic reading of 110 and a 
diastolic reading of 72.  The heart was normal.  The December 
1945 separation examination report shows that a blood 
pressure reading showed a systolic reading of 130 and a 
diastolic reading of 76.  The cardiovascular system was 
normal.  A chest x-ray examination was negative.  No 
diagnosis is listed.  

The veteran initially filed an application for VA benefits in 
January 1946.  There is no reference to hypertension.  

On VA examination in February 1951, a blood pressure reading 
showed a systolic reading of 140 and a diastolic reading of 
80.  On cardiovascular examination, his heart had a regular 
sinus rhythm and no murmurs were noted.  X-ray examination of 
the chest was negative.  

VA outpatient treatment records dated from June 1987 to 
November 1996 show that the veteran was diagnosed with 
hypertension in June 1987.  A history of hypertension was 
noted.  The records reflect that he underwent an EKG in June 
1988.  The impression was hypertension.  A record dated in 
November 1996 notes that the veteran's past medical history 
was positive for hypertension.  

In a March 1997 statement in support of his claim, the 
veteran reported that he was treated for high blood pressure 
within three months after separation from service.  He stated 
that he was treated by his doctor for dizziness and migraine 
headaches.  He reported that he had been taking medication 
since that time.  

By letter dated in June 1997, K. C. reported that she used to 
work as an assistant to her husband, who was the pharmacist 
at her family's pharmacy.  She stated that in the summer of 
1946, the veteran began using her pharmacy to fill his high 
blood pressure medication prescriptions.  K. C. indicated 
that the veteran continued to have his high blood pressure 
medications filled at her pharmacy until 1975, at which time 
the pharmacy and all of the records were destroyed by fire.  

In a June 1997 letter, the pharmacist at Dale Chemists, Inc. 
advised that the veteran had received his prescribed 
medications, to include Aldoril, from that pharmacy in the 
years 1984, 1985 and 1986.  

By letter dated in June 1997, J. V. stated that he had known 
the veteran for 40 years.  He stated that the veteran had 
been taking medication for high blood pressure throughout 
that time.  

In a July 1997 statement in support of his claim, the veteran 
indicated that the onset of hypertension was right after 
service discharge.  He stated that he had had a continuum of 
treatment since that time.  

On VA examination in August 1997, the veteran reported a 
history of arterial hypertension since 1946, and that he been 
on antihypertensive medication since then.  The pertinent 
diagnosis was arterial hypertension, mild to moderate, in 
control.  

In his December 1997 notice of disagreement, the veteran 
contended that the stress from service during the Battle of 
the Bulge and from the wounds he sustained during that time 
caused his hypertension.  He indicated that he began taking 
medication to control high blood pressure within the initial 
post-service year.  He indicated that Dr. S. treated him from 
1956 to 1980, and that Dr. M treated him from 1980 to 1987.  
He reported that both Dr. S and Dr. M were deceased.  

In a March 1998 statement in support of his claim, the 
veteran explained that at the time of service discharge in 
1945, he was young, whereas his treating physicians were 40-
50 years old.  He stated that all of the physicians that had 
treated during that time were deceased.  

In July 1998, the veteran indicated that he began having 
dizziness and headaches almost immediately after service 
discharge.  He stated that his doctors prescribed 
hypertension medication in 1946.  He stated that he had been 
treated for hypertension since that time.  

At his personal hearing before a hearing officer at the RO in 
November 1998, the veteran testified that about three months 
after service discharge, during the summer of 1946, he began 
having dizzy spells and did not feel normal.  Transcript at 
1.  (November 1998).  He stated that his physician took his 
blood pressure and it was 176/107.  Id.  He reported that his 
physician prescribed medication to lower his blood pressure 
and told him to report back in three days.  Id.  He testified 
that when he returned to his doctor three days later, his 
blood pressure was still high, at which time a blood pressure 
check reflected a systolic reading of 170 and a diastolic 
reading of 106.  Id.  He testified that he had been on 
medication ever since that time.  Id.  He stated that all of 
the physicians who had treated him up until the 1980s were 
deceased.  Id. at 2.  

The veteran further testified that the stress associated with 
service during the Battle of the Bulge and the wounds that he 
sustained during combat, to include hospitalization for 111 
days and convalescence for four months, as well as crossing 
the English Channel on a hospital ship, which he thought had 
been torpedoed, caused his hypertension.  Transcript at 2.  
He indicated that he did not know that he was entitled to 
compensation until he retired.  Id. at 3.  

By letter dated in November 1999, the veteran's private 
physician, M. A., M. D., reported that he had been treating 
the veteran since January 1987.  He stated that the veteran 
had a history of hypertension and was currently undergoing 
treatment for high blood pressure.  

In December 1999 statements, the veteran reported that he had 
atrial fibrillation.  He stated that he took medication to 
control his heart rhythms and had been treated for high blood 
pressure since separation from service.  

A VA outpatient record dated in December 1999 reflects that 
the veteran was diagnosed with arteriosclerotic heart disease 
(ASHD).  There is no reference to hypertension.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  

Where certain diseases, such as hypertension, are manifested 
to a compensable degree within the initial post-service year, 
service connection may also be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The Court has held that that term "service-connection," as 
used in section 1154(b), refers to proof of incurrence or 
aggravation of a disease or injury in service, as opposed to 
the legal standard for establishing entitlement to payments 
for disability.  Medical nexus evidence and evidence of a 
current disability are still required to be submitted.  
Kessel v. West, No. 98-772, slip op. at 7 (U.S. Vet. App. 
Sept. 20, 1999) (en banc); see Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Court held that section 1154(b) necessarily focuses upon 
past combat service and, for this reason, it does not 
constitute a substitute for evidence of current disability, 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  Kessel, slip op. at 7.  The Court has 
held that section 1154(b) provides a benefit for a combat 
veteran in that it relaxes the evidentiary requirement 
regarding the service incurrence or aggravation of a disease 
or injury in service.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d) 
(2000).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the August 1997 RO decision 
of the reasons and bases for the denial of his claim.  He was 
further notified of this information in the May 1998 
statement of the case.  In addition, he was afforded the 
opportunity to attend a personal hearing and/or submit 
additional evidence and argument in support of his claim and 
did so.  The Board concludes that the discussions in the 
August 1997 RO, decision as well as in the statement of the 
case, which were both sent to the veteran, informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not identified any available 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The 
record reflects that the veteran has reported that no 
additional pertinent records are available.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the his claim, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.

Analysis

This veteran honorably served his nation during a time of war 
and was wounded in combat.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are for application.  As interpreted by 
this Court, this statute requires a three-step sequential 
test to determine service connection for disabilities claimed 
to have been incurred in combat.  See Colette v. Brown, 82 F. 
3d 389 (1996).  Specifically, Collette requires there be (1) 
satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  However, the 
Court has explicitly limited the three-step analysis to the 
question of service incurrence, and not to the question of 
nexus to service or to current disability.  See Kessel v. 
West, 13 Vet. App. 9 (1999).

The veteran contends that the stress related to his service 
during the Battle of the Bulge in WWII, as well as wounds 
sustained in combat, caused his hypertension.  He claims that 
the initial onset and diagnosis of hypertension was in 1946, 
about three months after separation from service.  Thus, the 
veteran has not contended or submitted satisfactory lay 
evidence of hypertension during service, including during 
combat.

There is no evidence of hypertension during service.  The 
service medical records reflect that the veteran's blood 
pressure in January 1945 was 130/80.  A hospital record shows 
that his blood pressure 110/72 and his heart was normal.  At 
separation, his blood pressure was 130/76, a chest x-ray was 
negative and his cardiovascular system was normal.  These 
findings are not consistent with hypertension.  

The Board notes that while the veteran's initial 1946 
application for VA benefits file about one month after 
service contains no reference to hypertension, the veteran 
claims that he was not diagnosed with hypertension until 
about three months after discharge.  In any case, on VA 
examination in 1951, his blood pressure was 140/80, his heart 
had a regular rhythm and there were no murmurs.  Hypertension 
was not diagnosed and the veteran did not report a history of 
hypertension.  This is negative evidence and tends to 
establish that a history of hypertension in service or within 
the initial post-service year does not exist.  

The Board does not doubt the veteran's sincerity in the 
belief in his claim that hypertension was a result of stress 
during service.  However, of record are contemporaneous, 
normal records in service and in 1951.  There is also a 
remarkable gap in medical evidence between service discharge 
in 1946 and the evidence of the first diagnosis of 
hypertension in 1987.  Even if the Board were to accept that 
the wife of the pharmacist is competent to state that 
medications were prescribed to the veteran for hypertension, 
neither her statement nor the veteran's statements establish 
that hypertension was manifest to a compensable degree within 
one year of service.  

In comparing the history of contemporaneous blood pressure 
readings in service and in 1951, coupled with the absence of 
a diagnosis of hypertension at that time, to the history of 
the pharmacist's wife's remote, lay memory of events 
occurring more than 50 years ago, the Board finds the former 
history to be more probative.  Thus, a preponderance of the 
evidence is against a finding that the veteran's hypertension 
had an onset in service or within the initial post-service 
year.  


ORDER

Service connection for hypertension is denied.  


REMAND

In April 1999, the veteran filed a notice of disagreement 
with a March 1999 rating decision, which established ratings 
for bilateral peripheral neuropathy of the lower extremities 
as residuals of cold exposure.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case in response to the veteran' notice of 
disagreement.  The veteran is informed 
that he has 60 days to enter a timely 
substantive appeal after the statement of 
the case.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

